Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about September 24, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal possession of stolen property in the fifth degree and attempted assault in the third degree, and placed him with the Office of Children and Family Services for a period of up to 12 months, unanimously affirmed, without costs.
The court properly determined that the victim was sufficiently familiar with appellant, a fellow student whom the victim had frequently encountered and occasionally greeted, so that the identifications at issue here were confirmatory and therefore exempt from the notice and hearing requirements of CPL article 710 (see People v Rodriguez, 79 NY2d 445 [1992]). There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The record also supports the court’s alternate finding that there was an independent source for the identifications. Concur—Mazzarelli, J.P., Andrias, Saxe, Williams and Friedman, JJ.